Order entered July 14, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00742-CV

                                   AZEB RUDER, Appellant

                                               V.

       WILLIAM JORDAN D/B/A WILLIAM DAVIS REALTY, ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01346-2014

                                           ORDER
       We GRANT appellant’s July 11, 2016 unopposed motion for an extension of time to file

an amended affidavit of indigence to the extent that appellant shall file any amended affidavit

prior to any hearing on the contest.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE